DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendment filed on 2/10/2022, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 10 is moot.
Regarding the Requirement for Election/Restriction 8/20/2022, the species embodiments are determined by the descriptions from the present application’s disclosure and not by the claims. Since the claims themselves are not species, the species were broken down according to their descriptions that were provided in the restriction requirement of 8/20/2022 (MPEP 806.04(e)). Any typographical errors of the claims or if the Applicant disagrees with which claims are listed to read on a particular species does not refute the restriction of the species. Likewise, claim withdrawal does not impact the propriety of a restriction, as it does not refute the listing of the species embodiments. Since the Applicant is permitted the prosecution of one invention per application, establishing which invention the Applicant wants to pursue at the onset of prosecution can further determine the limitations of claim amendments and new claims that are presented in the case.
The Applicant also contends that the search and examination of the entire application can be made without impacting the substantive examination of the claims, in particular, because the of the prosecution of US Pat. Application No. 14/886,923. Applicant's traversal has been carefully considered, but fails to establish error in the propriety of the present requirement for restriction and election. Though Applicant asserts that examination of all of the species embodiments would not pose an undue burden on the Examiner, such is not an accurate assertion in light of the disparate nature of the presently claimed subject matter as noted in the Requirement for Restriction of 8/20/2021.
Consideration of the plurality of inventions that Applicant has claimed would significantly compromise and preclude a quality examination on the merits. Furthermore, execution of a search encompassing the entirety of Applicant's species embodiments would not only constitute an undue burden on the Examiner, but consideration of the findings of such a search in accordance with the requirements of the law under 35 U.S.C. §§101,102, 103 and 112 would be unduly onerous.
Moreover, it is further noted that a comprehensive search for the presently claimed subject matter is not solely limited to a search of the classes and subclasses in which they are classified. Therefore, it is obvious that a comprehensive search of the copious amounts of patent and non-patent literature for each of the patentably distinct inventions and their permutations would necessarily place an undue burden on the Examiner.
Applicant's arguments filed 2/10/2022 have been fully considered, but they are not persuasive. The Applicant contends that the double patenting rejection over U.S. Patent No. 10,537,445 is improper because the claims of the current application are the withdrawn claims from U.S. Patent Application 14/886,923 (hereinafter the ‘923 application). This is not found persuasive because during the prosecution of the ‘923 application, the examined claims were amended to include allowable subject matter and no commensurate amendments were made to the withdrawn claims. Therefore, no rejoinder was possible in the ‘923 application. As presently worded, the current claims are broader then the allowed claims of U.S. Patent No. 10,537,445, and are therefore, per say obvious in view of the patented claims. 
The Applicant contends that Cook does not disclose a tibial base trial component. The examiner respectfully disagrees. Cook states that its elements 104 are provided with a variety of sizes and spacings, thus allowing the surgeon to test or try different tibial base components to determine which one will properly fit a particular patient’s anatomy (paras. 0033, 0056-0057). The secondary reference, Heldreth, also recites a tibial base trial component (para. 0040). In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, element 104 of Cook is fully capable of being used as a trial component, particularly when trying to determine the proper size of the implant that is needed for the patient.
The Applicant also contends that one of ordinary skill in the art would not make the combination of Cook and Heldreth because Heldreth uses a mobile bearing insert and Cook teaches away from using a mobile bearing insert. The Applicant states that Cook must have a fixed tibial bearing, however, this feature is not described in Cook and the Applicant has not provided any citation from Cook to support this assertion. The Cook reference does not explicitly describe what type of tibial bearing it uses, and therefore, it does not explicitly teach way from the features found in Heldreth. The Applicant has only argued, but not provided any evidence to show that combining the Cook and Heldreth references would destroy their functionality, and that one of ordinary skill in the art would not be able to combine them. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,537,445. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US Pub. No. 2014/0277539; hereinafter Cook) in view of Heldreth et al. (US Pub. No. 2002/0082607; hereinafter Heldreth).
Cook teaches the following regarding claim 1: an orthopaedic surgical instrument system for use during a surgical procedure to implant an orthopaedic knee prosthesis, comprising: a tibial base trial component (104) adapted to be positioned on a surgically-prepared proximal end of a patient's tibia (paras. 0033, 0043-0046), the tibial base trial component having an opening (123) defined therein, an insert component (102) shaped to be received in the opening defined in the tibial base trial component (Fig. 1; paras. 0042-0043), the insert component comprising a base plate (110), and a generally Y-shaped posterior buttress extending upwardly from a superior surface of the base plate (Fig. 1 and please see annotated Figure A, below).
While Cook recites that its tibial insert component is designed to be attached to a tibial bearing component, it does not recite the specific features of the tibial bearing component that are joined to the buttresses on the superior surface of the tibial insert. Heldreth teaches a tibial base trial component (25); an insert (60) comprising a base plate (62) and a posterior buttress (68); and a tibial bearing trial component (100) comprising an opening (102) surrounded by inner sidewalls that is configured to receive the posterior buttress (Fig. 14; para. 0051-0054). These features of Heldreth allow the user to determine the proper size and shape needed to fit a particular patient, and allows the user to replace a diseased portion of the patient’s knee with a supportive prosthetic component. It would have been obvious to one having ordinary skill in the art to apply the features of the trial tibial bearing component of Heldreth to the knee implant of Cook, in order to determine the proper size and shape needed to fit a particular patient, and allow the user to replace a diseased portion of the patient’s knee with a supportive prosthetic component.

    PNG
    media_image1.png
    334
    717
    media_image1.png
    Greyscale

Figure A.

Cook teaches the following regarding claim 2: the orthopaedic surgical instrument system of claim 1, wherein the posterior buttress includes a post (Figure A) positioned adjacent to a posterior edge of the base plate (Fig. 1; Figure A) and a pair of arms (Figure A) extending posteriorly from the post and outwardly from the posterior edge of the base plate (Fig. 1; Figure A).  
Cook teaches the following regarding claim 3: the orthopaedic surgical instrument system of claim 2, wherein: the pair of arms includes a first arm (Figure A) and a second arm (Figure A), and a first imaginary line (Figure A) extends along a lateral-most edge of the first arm of the posterior buttress, a second imaginary line (Figure A) extends along a medial-most edge of the second arm of the posterior buttress and intersects the first imaginary line to define an angle of intersection therebetween, the angle of intersection being between 45-145° (Figure A).  
Cook teaches the following regarding claim 4: the orthopaedic surgical instrument system of claim 1, wherein the insert component further comprises an anterior buttress (Figure A) extending outwardly from an anterior edge of the base plate (Fig. 1; Figure A).  
Cook teaches the following regarding claim 6: the orthopaedic surgical instrument system of claim 1, further comprising a retention mechanism (116, 118, 400) to secure the insert component to the tibial base trial component (Figs. 1-2; paras. 0045-0046).  
Cook teaches the following regarding claim 7: the orthopaedic surgical instrument system of claim 6, wherein the retention mechanism comprises: an annular rim (outer rims of elements 116, 118) extending outwardly from the base plate of the insert component (Fig. 1), and a groove (400) defined in the tibial base trial component sized to receive the annular rim of the insert component (Figs. 1-2; paras. 0045-0046.  
Cook teaches the following regarding claim 8: the orthopaedic surgical instrument system of claim 1, wherein the insert component includes a first prong (118) extending medially from the base plate and a second prong (118) extending laterally from the base plate (Fig. 1).  
Cook teaches the following regarding claim 9: the orthopaedic surgical instrument system of claim 1, wherein the insert component includes a keel (116, 118) configured to extend inferiorly and outwardly from the opening in the tibial base trial component when the insert component is received in the opening defined in the tibial base trial component (Fig. 1; paras. 0045-0046).  
Cook teaches the following regarding claim 10: the orthopaedic surgical instrument system of claim 1, wherein: the tibial base trial component includes a superior surface (120) and an inferior surface (122) positioned opposite thereto (Fig. 1), the opening in the tibial base trial component is defined by an inner wall extending inwardly from the superior surface to a shelf surface (please see annotated Figure C, below) positioned between the superior surface and the inferior surface (Figs. 1, 4; paras. 0040, 0046), and a number of fixation pinholes (126) extend through a posterior section of the shelf surface and the inferior surface (Fig. 5, where the pinholes extend through the back, lower rim surface of the shelf surface).

    PNG
    media_image2.png
    320
    454
    media_image2.png
    Greyscale

Figure C.

Cook teaches the following regarding claim 11: the orthopaedic surgical instrument system of claim 10, further comprising a fixation pin (128) including: a head (please see Figure D, below) including (i) an inferior surface (Figure D) configured to engage the posterior section of the shelf surface and (ii) a superior surface (Figure D) positioned opposite the inferior surface, and a shaft (Figure D) extending from the inferior surface of the head, wherein when the inferior surface of the head of the fixation pin is engaged with the posterior section of the shelf surface, the superior surface of the head of the fixation pin is configured to be positioned at or below an imaginary plane defined by the superior surface of the tibial base trial component and the shaft is sized to extend inferiorly from at least one of the fixation pinholes defined in the tibial base trial component (Figure D; Figs. 1, 4, 5).  

    PNG
    media_image3.png
    425
    518
    media_image3.png
    Greyscale

Figure D.


Cook teaches the following regarding claim 13: the orthopaedic surgical instrument system of claim 1, wherein the insert component is a first insert component (110), and the system further comprises a second insert component (116, 118) configured to be separately received in the opening defined in the tibial base trial component in place of the first insert component, the second insert component having a central post (116), wherein a superior surface of the central post has a ramp surface (118) defined therein, the ramp surface inclines superiorly in an anterior-to-posterior direction (Figs. 1-3).  
Cook teaches the following regarding claim 14: an orthopaedic surgical instrument system for use during a surgical procedure to implant an orthopaedic knee prosthesis, comprising: a tibial base trial component (104) (paras. 0033, 0043-0046) including (i) a superior surface (120), (ii) an inferior surface (122) positioned opposite the superior surface that is adapted to be positioned on a surgically-prepared proximal end of a patient's tibia (Fig. 1; para. 0040), (iii) an opening (123) being defined by an inner wall extending inwardly from the superior surface to a shelf surface (please see Figure C, above) positioned between the superior surface and the inferior surface (Figs. 1, 4; paras. 0040, 0046), and (iv) a fixation pinhole (126) extending through a posterior section of the shelf surface (Fig. 5, where the pinholes extend through the back, lower rim surface of the shelf surface) and the inferior surface of the tibial base trial component (Figs. 4-5; paras. 0041-0042), a fixation pin (128) including a head (Figure D) and a shaft (Figure D) extending inferiorly from the head (Figure D) that is sized to be received in the fixation pinhole of the tibial base trial component (Figs. 1, 4, 5; paras. 0041-0042), an insert component (102) shaped to be received in the opening defined in the tibial base trial component (Fig. 1; paras. 0042-0043), and a tibial bearing trial component adapted to be positioned on the insert component (Figs. 1, 4, 5; paras. 0042-0043), wherein the head of the fixation pin is sized to be at or below the superior surface of the tibial base trial component when the head is engaged with the shelf surface (Fig. 1; paras. 0041-0042).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Heldreth, further in view of Straszheim-Morley et al. (US Pub. No. 2006/0184176; hereinafter Straszheim-Morley).
Cook, as modified by Heldreth, teaches the limitations of the claimed invention, as described above. However, they do not teach the anterior buttress of the insert component including a pair of arms extending anteriorly from the anterior edge of the base plate, and a tab extending superiorly from an anterior end of each arm. Straszheim-Morley teaches a tibial trialing implant comprising anterior buttress (26) of the insert component including (i) a pair of arms (please see Figure B, below) extending anteriorly from the anterior edge of the base plate and (ii) a tab (40) extending superiorly from an anterior end of each arm (Figs. 1-4; paras. 0036- 0038), for the purpose of allowing the user to more easily position and better secure the implant on the patient’s bone. It would have been obvious to one having ordinary skill in the art to modify the systems of Cook and Heldreth to comprise the features of the anterior buttress, as taught by Straszheim-Morley, in order to allow the user to more easily position and better secure the implant on the patient’s bone.

    PNG
    media_image4.png
    341
    486
    media_image4.png
    Greyscale

Figure B.

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Heldreth, further in view of Arnhold (US Pub. No. 2009/0240254).
Cook, as modified by Heldreth, teaches the limitations of the claimed invention, as described above. However, they do not recite the orthopaedic instrument system comprising a pin extraction tool. Arnhold teaches an extraction tool comprising (i) a stationary member (8), (ii) a pivoting member (7) pivotally coupled to a handle (11) (paras. 0018-0025), and (iii) a receiving end (lower end) including a first jaw (71) extending from the stationary member (Fig. 1) and a second jaw (71) extending from the pivoting member (Fig. 1, where both the left and the right sides of the jaws extend from both elements 7 and 8), the first jaw and the second jaw being configured to engage the head of the fixation pin, wherein the pivoting member is pivotable between (i) a closed position in which the first jaw and the second jaw define a pocket sized to retain the head of the fixation pin, and (ii) an open position in which the first jaw and the second jaw are spaced apart to permit the head of the fixation pin to be disengaged from the first jaw and the second jaw (paras. 0018-0025). The pair of jaws has a first jaw including a semi-circular flange (at the lower end of element 71) and a second jaw including an arced flange (at the upper end of the opposite element 71) extending less than 180 degrees. It would have been obvious to one having ordinary skill in the art to modify the systems of Cook and Heldreth to comprise the extraction tool taught by Arnhold in order to allow the user to easily remove a variety of knee prosthesis components with minimal risk of secondary injury to the patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774